Case 4:20-cv-10674-MFL-APP ECF No. 73, PageID.637 Filed 02/18/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EDWARD ALBERT STENBERG,

      Plaintiff,                                     Case No. 20-cv-10674
                                                     Hon. Matthew F. Leitman
v.

CORIZON HEALTH, INC., et al.,

     Defendants.
__________________________________________________________________/

     ORDER TERMINATING WITHOUT PREJUDICE (1) PLAINTIFF’S
      MOTION FOR A PRELIMINARY INJUNCTION (ECF No. 3) AND
                (2) PLAINTIFF’S MOTION FOR AN
               EMERGENCY HEARING (ECF No. 14)

      Plaintiff Edward Albert Stenberg is a state prisoner in the custody of the

Michigan Department of Corrections. On March 12, 2020, Stenberg filed a pro se

prisoner civil-rights action in which he brings claims arising out of medical treatment

that he received while incarcerated. (See Compl., ECF No. 1.) Stenberg also filed

two motions: (1) a motion for a preliminary injunction (ECF No. 3) and (2) a motion

for an emergency hearing on his request for a preliminary injunction (ECF No. 14).

      Since the time that Stenberg filed these motions, the Court has appointed

Stenberg pro bono counsel (see Order, ECF No. 16), and appointed counsel and

counsel for Defendants have been working cooperatively to determine whether they

can agree upon a course of medical care going forward for Stenberg. In addition,


                                          1
Case 4:20-cv-10674-MFL-APP ECF No. 73, PageID.638 Filed 02/18/21 Page 2 of 2




Stenberg has indicated that he is likely to file a First Amended Complaint. (See

Order, ECF No. 72.)

      Given these developments it appears likely that Stenberg’s motion for a

preliminary injunction would need to be supplemented and updated by Stenberg’s

pro bono counsel.     Accordingly, the Court will TERMINATE WITHOUT

PREJUDICE both Stenberg’s motion for a preliminary injunction (ECF No. 3) and

Stenberg’s motion for an emergency hearing on that motion (ECF No. 14). Stenberg

may re-file his preliminary injunction motion, if necessary and/or appropriate, after

this current phase of the case concludes, and after he files a First Amended

Complaint.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: February 18, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 18, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
